Case 19-30258-KLP                Doc 1164       Filed 11/12/19 Entered 11/12/19 15:38:14                         Desc Main
                                               Document     Page 1 of 4


 Dennis F. Dunne, Esq. (admitted pro hac vice)                                  Michael A. Condyles, Esq. (VA 27807)
 Evan R. Fleck, Esq. (admitted pro hac vice)                                    Peter J. Barrett, Esq. (VA 46179)
 Michael W. Price, Esq. (admitted pro hac vice)                                 Jeremy S. Williams, Esq. (VA 77469)
 MILBANK LLP                                                                    Brian H. Richardson, Esq. (VA 92477)
 55 Hudson Yards                                                                KUTAK ROCK LLP
 New York, New York 10001                                                       901 East Byrd Street, Suite 1000
 Telephone: (212) 530-5000                                                      Richmond, Virginia 23219-4071
 Facsimile:    (212) 530-5219                                                   Telephone:      (804) 644-1700
                                                                                Facsimile:      (804) 783-6192

 Co-Counsel for Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                           )
     In re:                                                                )     Chapter 11
                                                                           )
     GEMSTONE SOLUTIONS GROUP, INC., et al.,1                              )     Case No. 19-30258 (KLP)
                                                                           )
                                 Debtors.                                  )     (Jointly Administered)
                                                                           )

                  PROPOSED AGENDA FOR MATTERS SCHEDULED
          FOR NOVEMBER 14, 2019, AT 10:00 A.M. (PREVAILING EASTERN TIME)

 I.           DEBTOR MOTIONS

       1. “Replacement LC Motion.” Debtors' Application for Entry of Interim and Final Orders
          (I) Authorizing them to Replace an Existing Letter of Credit and (II) Granting a Waiver of
          (A) the Requirements of Section 345(b) of the Bankruptcy Code and (B) Certain of the U.S.
          Trustee’s Operating Guidelines [Docket No. 1100]

                       Responses Received:


 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
              are: Gemstone Solutions Group, Inc. f/k/a Gymboree Group, Inc. (6587); Gemstone Solutions Intermediate
              Corporation f/k/a Gymboree Intermediate Corporation (1473); Gemstone Solutions Holding Corporation
              f/k/a Gymboree Holding Corporation (0315); Gemstone Solutions Wholesale, Inc. f/k/a Gymboree
              Wholesale, Inc. (6588); Gemstone Solutions Mark, Inc. f/k/a Gym-Mark, Inc. (6459); Gemstone Solutions
              Operations, Inc. f/k/a Gymboree Operations, Inc. (6463); Gemstone Solutions Distribution, Inc. f/k/a
              Gymboree Distribution, Inc. (8669); Gemstone Solutions Manufacturing, Inc. f/k/a Gymboree
              Manufacturing, Inc. (6464); Gemstone Solutions RS, LLC f/k/a Gymboree Retail Stores, LLC (6461);
              Gemstone Solutions Card, LLC f/k/a Gym-Card, LLC (5720); and Gemstone Solutions PR, LLC f/k/a
              Gymboree Island, LLC (1215). The Debtors’ service address is P.O. Box 192976, San Francisco, California
              94119.


                                                            144512.00013
Case 19-30258-KLP          Doc 1164    Filed 11/12/19 Entered 11/12/19 15:38:14           Desc Main
                                      Document     Page 2 of 4


                           A.   Objection of United States Trustee of Debtors’ Application for Entry
                                of Interim and Final Orders (I) Authorizing them to Replace an
                                Existing Letter of Credit and (II) Granting a Waiver of (A) the
                                Requirements of Section 345(b) of the Bankruptcy Code and (B)
                                Certain of the U.S. Trustee’s Operating Guidelines [Docket No.
                                1117]

                 Related Documents:

                           A.   Notice of Application and Notice of Hearing [Docket No. 1101]

                           B.   Notice of Revised Final Proposed Order (I) Authorizing them to
                                Replace an Existing Letter of Credit and (II) Granting a Waiver of
                                (A) the Requirements of Section 345(b) of the Bankruptcy Code and
                                (B) Certain of the U.S. Trustee’s Operating Guidelines [Docket No.
                                1124]

                           C.   Interim Order (I) Authorizing them to Replace an Existing Letter of
                                Credit and (II) Granting a Waiver of (A) the Requirements of
                                Section 345(b) of the Bankruptcy Code and (B) Certain of the U.S.
                                Trustee’s Operating Guidelines [Docket No. 1137]

                 Status:        This matter is going forward on a final basis.

       2. “Eighth Motion to Authorize Contract Rejection.” Debtors' Eighth Motion for Entry of
          an Order Authorizing Them to Reject Certain Executory Contracts [Docket No. 1156]

                 Responses Received: None

                 Related Documents:

                           A.   Notice of Motion and Notice of Hearing [Docket No. 1157]

                 Status:        This matter is going forward on an uncontested basis.

 II.      NON-DEBTOR MOTIONS

       1. “Pan Pacific Motion.” Notice of and Motion, in accordance with Agreed Order, to
          Determine that Pan Pacific’s D&O Claims are not Estate Property; and Notice of Hearing
          Thereon [Docket No. 1013]




                                               244512.00013
Case 19-30258-KLP          Doc 1164    Filed 11/12/19 Entered 11/12/19 15:38:14          Desc Main
                                      Document     Page 3 of 4


                 Responses Received: None

                 Related Documents:

                           A.   Stipulation and Agreed Order by and among Debtors and Pan
                                Pacific Co. Ltd. in Connection with Debtors’ Emergency Motion for
                                Interim and Final Orders (I) Enforcing the Automatic Stay, (II)
                                Directing Parties to Comply with Prior Plan, and (III) Granting
                                Related Relief [Docket No. 934]

                 Status:        The parties have agreed to adjourn this matter until the hearing on
                                December 16, 2019.

 III.      ADVERSARY PROCEEDING

        1. “Deutsche Bank Adversary.” Deutsche Bank Trust Company Americas v. Gymboree
           Group, Inc., et. al., Case No. 19-03071 (KLP) [Docket No. 1]

                 Responses Received:

                           A.   Defendants’ Motion to Dismiss Complaint Pursuant to FRCP
                                12(B)(6) and Memorandum in Support [Docket No. 10]

                 Related Documents:

                           A.   Summons and Notice in an Adversary Proceeding [Docket No. 3]

                           B.   Defendants’ Unopposed Motion for Enlargement of Time to
                                Respond to Complaint [Docket No. 5]

                           C.   Order Granting Enlargement of Time for Defendants to Respond to
                                Complaint [Docket No. 7]

                           D.   Notice of Motion and Notice of Hearing [Docket No. 11]

                           E.   Amended Notice of Hearing [Docket No. 17]

                           F.   Opposition of Deutsche Bank Trust Company Americas to
                                Defendants Motion to Dismiss Pursuant to Rule 12(b)(6) [Docket
                                No. 18]

                           G.   Amended Opposition of Deutsche Bank Trust Company Americas to
                                Defendants Motion to Dismiss Pursuant to Rule 12(b)(6) [Docket
                                No. 20]




                                               344512.00013
Case 19-30258-KLP      Doc 1164    Filed 11/12/19 Entered 11/12/19 15:38:14         Desc Main
                                  Document     Page 4 of 4



             Status:         This matter is going forward.




  Dated: November 12, 2019         /s/ Brian H. Richardson
  Richmond, Virginia               Michael A. Condyles, Esq. (VA 27807)
                                   Peter J. Barrett, Esq. (VA 46179)
                                   Jeremy S. Williams, Esq. (VA 77469)
                                   Brian H. Richardson, Esq. (VA 92477)
                                   KUTAK ROCK LLP
                                   901 East Byrd Street, Suite 1000
                                   Richmond, Virginia 23219-4071
                                   Telephone:      (804) 644-1700
                                   Facsimile:      (804) 783-6192
                                   Email: Michael.Condyles@KutakRock.com
                                           Peter.Barrett@KutakRock.com
                                           Jeremy.Williams@KutakRock.com
                                           Brian.Richardson@KutakRock.com

                                   -and-

                                   Dennis F. Dunne, Esq. (admitted pro hac vice)
                                   Evan R. Fleck, Esq. (admitted pro hac vice)
                                   Michael W. Price, Esq. (admitted pro hac vice)
                                   MILBANK LLP
                                   55 Hudson Yards
                                   New York, New York 10001
                                   Telephone:    (212) 530-5000
                                   Facsimile:    (212) 530-5219
                                   Email: ddunne@milbank.com
                                          efleck@milbank.com
                                          mprice@milbank.com

                                   Co-Counsel for Debtors in Possession




                                            444512.00013
